Citation Nr: 1823683	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 through December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported ongoing and progressing right knee pain and instability that has required him to wear a brace on his knee.  In May 2012, he underwent a right knee arthroscopic procedure that noted internal derangement and traumatic arthritis.  Notably, the operative report from the procedure notes, "the anterior cruciate fibers were visible with an anterior drawer test.  There was excessive movement indicating that he has a functional deficiency of the ACL."

The Veteran was afforded a VA examination of his right knee in October 2012.  Contrary to the findings from the May 2012 surgery, the examiner reported that tests for stability conducted during the examination were normal.  The examiner concluded that the Veteran's right knee instability was quiescent.

In his substantive appeal, the Veteran asserts that the VA examination was conducted inadequately and that he simply sat in a chair for the duration of the examination.  Based on those assertions, the Veteran appears to suggest that tests for instability were not conducted correctly.  Also, the Veteran's assertion that he remained in a chair throughout the examination suggests also that the stability and symptoms in his knee were not observed during weight bearing conditions.

Indeed, the VA examiner does not report in the October 2012 VA examination any findings pertaining to the Veteran's function and stability during weight bearing and ambulation.  Also, in providing the finding that there was no evidence of instability in the Veteran's knee, the examiner does not acknowledge the previous findings from the Veteran's surgery, which were noted as being consistent with "functional deficiency of the ACL," or attempt to reconcile those earlier findings with the current findings from the examination.  Given the absence of such discussion by the examiner and given the Veteran's assertions concerning the conduct of the examination and ongoing progression, there is sufficient basis in the record to conclude that the October 2012 examination was insufficient and/or that a new VA examination is necessary in order to ascertain current symptoms and severity.  In view of the same, the Veteran should be afforded a new VA examination at this time to determine the severity of his right knee instability and any resulting functional impairment.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his right knee since June 2015, the date of the most recent treatment record in the file.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to the claim on appeal, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from June 2015 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to identify the severity and extent of the instability in his right knee and any resulting functional impairment.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should state all associated manifestations, symptoms, and residuals, and discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

